******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   DONALD HOPE v. STATE OF CONNECTICUT
                (AC 37354)
                  Lavine, Alvord and Sullivan, Js.
    Argued December 3, 2015—officially released February 9, 2016

   (Appeal from Superior Court, judicial district of
    Hartford, geographical area number fourteen,
                    McWeeny, J.)
  Donald Hope,          self-represented,            the   appellant
(plaintiff).
  Timothy J. Sugrue, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and Michael Weber, senior assistant state’s attor-
ney, for the appellee (state).
                          Opinion

   PER CURIAM. The plaintiff, Donald Hope, appeals
from the judgment of the trial court that ordered his
firearms to be seized for a period of one year pursuant
to General Statutes § 29-36c (d) after finding that he
posed a risk of imminent personal injury to himself or
other individuals. On appeal, the plaintiff claims (1)
that § 29-38c violates the second amendment to the
United States constitution;1 and (2) that even if § 29-
38c is constitutional, the court erred in finding that the
state had proven by clear and convincing evidence that
his firearms should be seized pursuant to § 29-38c. We
affirm the judgment of the trial court.
   The following facts, which the court reasonably could
have found, and procedural history are relevant to this
appeal. On May 15, 2014, the West Hartford police took
custody of the plaintiff’s firearms. A warrant was issued
on May 19, 2014, authorizing the police to seize the
firearms pursuant to § 29-38c (a).2 The court held a
hearing pursuant to § 29-38c (d) on October 23, 2014,
to determine whether the police would continue to hold
the seized firearms.3 The state called as its sole witness
Officer Aaron Vafiades of the West Hartford Police
Department. The plaintiff testified on his own behalf,
and his wife, Susan Hope, also testified.
  On May 15, 2014, the police responded to a call at
the plaintiff’s home to investigate a possible burglary.
When Vafiades arrived, Susan Hope told him that she
had arrived home and found the plaintiff in the kitchen
with a .22 caliber rifle. He instructed her to call 911
because he thought that he had heard an intruder in
the home. Vafiades did not observe the plaintiff holding
a firearm but testified that Susan Hope told him that,
upon arriving home, she found the plaintiff standing in
the doorway with a rifle.
  Vafiades and other officers inspected the premises
and did not locate any intruders, or find any signs of
forced entry. Vafiades testified that the plaintiff told
him that he heard voices coming from the basement.
The plaintiff was agitated and also told Vafiades that
people were hacking his computers and electronic
devices. The plaintiff testified at the hearing and denied
that he told Vafiades that he heard voices in the
basement.
   Vafiades spoke with Susan Hope, who told him that
the plaintiff was becoming increasingly delusional and
that she was alarmed to arrive home and find him stand-
ing with a rifle in his hands. The police decided to
remove the firearms from the premises for safekeeping.
The plaintiff objected, but Vafiades testified that Susan
Hope did not object and understood the police’s objec-
tive in removing the firearms from the premises. The
police insisted that the plaintiff be taken to the hospital
for a psychiatric evaluation. Against his will, he was
transported by ambulance.
   Vafiades testified about his subsequent investigation
in preparing the warrant. He had learned about other
instances where the West Hartford police responded
to calls involving the plaintiff. On May 14, 2014, the
plaintiff called the police stating that while he was driv-
ing by his office at another location in West Hartford,
he observed several intruders going through his office.
The police responded and found there was no sign of
forced entry, or that anything was out of place inside
the office. On May 16, 2014, the plaintiff’s daughter
contacted the police and stated that she was concerned
about the plaintiff’s increasing delusions and confronta-
tions with his neighbors. The plaintiff was transported
to the hospital for another psychiatric evaluation. Susan
Hope testified that she believed the delusions were a
side effect of the medicine that the plaintiff was taking
to treat an underlying condition. The plaintiff was
treated at the Institute of Living on May 17, 2014, to
adjust his medication.
   The court ultimately found that in May, 2014, the
evidence clearly showed that the plaintiff posed an
imminent risk of physical harm to himself or others, as
he suffered from paranoia that had not been effectively
treated by his physicians. The court found that the plain-
tiff continued to suffer from the underlying medical
condition that required the medication that may have
contributed to the delusions. Although the medication
had been adjusted, the court found that ‘‘there’s still
that underlying paranoia that was expressed here in
court,’’ where the plaintiff had brought to the hearing
two electronic devices wrapped in tin foil. The court
ordered that the plaintiff’s firearms be seized for one
year. This appeal followed.
   Before reaching the merits of the plaintiff’s appeal,
we address the issue of mootness. ‘‘[A]n actual contro-
versy must exist not only at the time the appeal is taken,
but also throughout the pendency of the appeal. . . .
When, during the pendency of an appeal, events have
occurred that preclude an appellate court from granting
any practical relief through its disposition of the merits,
a case has become moot. . . . However, under this
court’s long-standing mootness jurisprudence . . .
despite developments during the pendency of an appeal
that would otherwise render a claim moot, the court
may retain jurisdiction when a litigant shows there is
a reasonable possibility that prejudicial collateral con-
sequences will occur.’’ (Internal quotation marks omit-
ted.) Putnam v. Kennedy, 279 Conn. 162, 169, 900 A.2d
1256 (2006). Although the plaintiff’s guns were returned
to him on October 23, 2015, his appeal falls within
the collateral consequences exception to the mootness
doctrine because, as of the date this appeal was argued,
he still must appear before the Board of Firearms Permit
Examiners to determine whether his firearms permit
will be reinstated, and it is reasonably possible that the
outcome of this appeal will affect that decision. See In
re Addie May Nesbitt, 124 Conn. App. 400, 406–407, 5
A.3d 518, cert. denied, 299 Conn. 917, 10 A.3d 1051
(2010); see also State v. Reddy, 135 Conn. App. 65, 71,
42 A.3d 406 (2012).
                                I
   We turn to the plaintiff’s claim challenging the consti-
tutionality of § 29-38c. The second amendment to the
United States constitution provides that ‘‘[a] well regu-
lated Militia, being necessary to the security of a free
State, the right of the people to keep and bear Arms,
shall not be infringed.’’ The United States Supreme
Court has recognized that the second amendment pro-
tects ‘‘the right of law-abiding, responsible citizens to
use arms in defense of hearth and home.’’ District of
Columbia v. Heller, 554 U.S. 570, 635, 128 S. Ct. 2783,
171 L. Ed. 2d 637 (2008). The second amendment is
fully applicable to the states through the due process
clause of the fourteenth amendment. McDonald v. Chi-
cago, 561 U.S. 742, 778, 130 S. Ct. 3020, 177 L. Ed. 2d
894 (2010). It does not, however, confer the ‘‘right to
keep and carry any weapon whatsoever in any manner
whatsoever and for whatever purpose.’’ District of
Columbia v. Heller, supra, 626. The Supreme Court
recognized that legislatures may still use a variety of
‘‘presumptively lawful regulatory measures’’; id., 627
n.26; to prevent the violence associated with firearms.
Id., 636. These include ‘‘longstanding prohibitions on
the possession of firearms by felons and the mentally ill,
or laws forbidding the carrying of firearms in sensitive
places such as schools and government buildings, or
laws imposing conditions and qualifications on the com-
mercial sale of arms.’’ Id., 626–27.
  ‘‘Heller aptly has been characterized as having
adopted a two-pronged approach to [s]econd [a]mend-
ment challenges. First, [the court] ask[s] whether the
challenged law imposes a burden on conduct falling
within the scope of the [s]econd [a]mendment’s guaran-
tee. . . . If it does not, [the] inquiry is complete. If it
does, [the court] evaluate[s] the law under some form
of means-end scrutiny.4 If the law passes muster under
that standard, it is constitutional. If it fails, it is invalid.’’
(Footnote omitted; internal quotation marks omitted.)
State v. DeCiccio, 315 Conn. 79, 111, 105 A.3d 165 (2014).
   Section 29-38c does not implicate the second amend-
ment, as it does not restrict the right of law-abiding,
responsible citizens to use arms in defense of their
homes. It restricts for up to one year the rights of only
those whom a court has adjudged to pose a risk of
imminent physical harm to themselves or others after
affording due process protection to challenge the sei-
zure of the firearms. The statute is an example of the
longstanding ‘‘presumptively lawful regulatory mea-
sures’’ articulated in District of Columbia v. Heller,
supra, 544 U.S. 627 n.26. See, e.g., San Diego v. Boggess,
216 Cal. App. 4th 1494, 1505–1507, 157 Cal. Rptr. 3d 644
(2013) (holding that California statute allowing state to
seize firearms from persons detained for examination
due to mental illness who are likely to cause a danger
did not violate the second amendment). We thus con-
clude that § 29-38c does not violate the second
amendment.
                            II
   The plaintiff’s second claim is that the court erred
in finding that the state proved by clear and convincing
evidence that he continued to pose a risk of imminent
personal injury to himself or others. We disagree.
   Section 29-38c (d) provides that at the hearing the
court must first find by clear and convincing evidence
that the person poses a risk of imminent personal injury
to himself or others before ordering the weapons seized.
Section 29-38c (b) provides a list of factors that the
court shall consider in making its initial probable cause
determination, but the statute makes clear that the
court may consider other factors that are not enumer-
ated. ‘‘Our standard of review on appeal . . . is
whether the challenged findings are clearly erroneous.
. . . The determinations reached by the trial court that
the evidence is clear and convincing will be disturbed
only if [any challenged] finding is not supported by the
evidence and [is], in light of the evidence in the whole
record, clearly erroneous. . . .
   ‘‘On appeal, our function is to determine whether the
trial court’s conclusion was legally correct and factually
supported. . . . We do not examine the record to deter-
mine whether the trier of fact could have reached a
conclusion other than the one reached . . . nor do we
retry the case or pass upon the credibility of the wit-
nesses. . . . Rather, on review by this court every rea-
sonable presumption is made in favor of the trial court’s
ruling.’’ In re Brea B., 75 Conn. App. 466, 469, 816 A.2d
707 (2003). ‘‘A finding of fact is clearly erroneous when
there is no evidence in the record to support it . . .
or when although there is evidence to support it, the
reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been
committed.’’ (Internal quotation marks omitted.) In re
Francisco R., 111 Conn. App. 529, 535–36, 959 A.2d
1079 (2008).
   On the basis of our review of the record, we conclude
that the court’s finding that the state proved by clear
and convincing evidence that the plaintiff posed a risk
of imminent personal injury to himself or others was
not clearly erroneous. The court heard testimony that
the plaintiff exhibited delusional behavior and called
the police twice regarding burglaries that the police
determined did not happen. On one occasion, the plain-
tiff responded to his delusion by drawing a firearm,
which concerned his wife. Furthermore, the police
responded to a third call by the plaintiff’s daughter
who expressed concern about his increasingly erratic
behavior and confrontations with his neighbors. We are
sympathetic that the plaintiff’s behavior in part may
have been due to complications from the medicine that
he was prescribed, but, in any event, the court clearly
had a basis to reasonably find by clear and convincing
evidence that, because of this behavior, the plaintiff
posed an imminent risk of physical harm to himself
or others.
      The judgment is affirmed.
  1
     The plaintiff’s claim is based exclusively on the United States constitution
and he did not raise a claim under article first, § 15, of the Connecticut
constitution, which provides that ‘‘[e]very citizen has a right to bear arms
in defense of himself and the state.’’ He therefore does not seek relief under
the Connecticut constitution. State v. Reid, 254 Conn. 540, 553 n.6, 757 A.2d
482 (2000).
   2
     General Statutes § 29-38c (a) provides: ‘‘Upon complaint on oath by any
state’s attorney or assistant state’s attorney or by any two police officers,
to any judge of the Superior Court, that such state’s attorney or police
officers have probable cause to believe that (1) a person poses a risk of
imminent personal injury to himself or herself or to other individuals, (2)
such person possesses one or more firearms, and (3) such firearm or firearms
are within or upon any place, thing or person, such judge may issue a
warrant commanding a proper officer to enter into or upon such place or
thing, search the same or the person and take into such officer’s custody
any and all firearms and ammunition. Such state’s attorney or police officers
shall not make such complaint unless such state’s attorney or police officers
have conducted an independent investigation and have determined that such
probable cause exists and that there is no reasonable alternative available
to prevent such person from causing imminent personal injury to himself
or herself or to others with such firearm.’’
   3
     General Statutes § 29-38c (d) provides in relevant part: ‘‘Not later than
fourteen days after the execution of a warrant under this section, the court
for the geographical area where the person named in the warrant resides
shall hold a hearing to determine whether the firearm or firearms and any
ammunition seized should be returned to the person named in the warrant
or should continue to be held by the state. At such hearing the state shall have
the burden of proving all material facts by clear and convincing evidence. If,
after such hearing, the court finds by clear and convincing evidence that
the person poses a risk of imminent personal injury to himself or herself
or to other individuals, the court may order that the firearm or firearms
and any ammunition seized pursuant to the warrant issued under subsection
(a) of this section continue to be held by the state for a period not to exceed
one year, otherwise the court shall order the firearm or firearms and any
ammunition seized to be returned to the person named in the warrant. . . .’’
   4
     Means-end scrutiny refers to the ‘‘familiar ‘levels of scrutiny’ analysis
introduced in the famous Footnote Four of United States v. Carolene Prod-
ucts Co., [304 U.S. 144, 152 n.4, 58 S. Ct. 778, 82 L. Ed. 1234 (1938)] . . . .’’
New York State Rifle & Pistol Assn. Inc. v. Cuomo, 804 F.3d 242, 258 (2d
Cir. 2015). The United States Supreme Court in Heller did not articulate the
level of constitutional review to be employed in second amendment cases,
but noted that rational basis review is inapplicable. District of Columbia
v. Heller, supra, 554 U.S. 628–29. Our Supreme Court and courts throughout
the country ‘‘have nearly universally applied some form of intermediate
scrutiny in the [s]econd amendment context.’’ (Internal quotation marks
omitted.) State v. DeCiccio, supra, 315 Conn. 142–43.